The meritorious and only question presented for solution on this appeal is settled by our decision in the case of Birch v.Baker, 85 N.J.L. 660. In that case the question presented was whether a promise, not in writing, to pay the owner of lands an agreed consideration if he convey the land to one in performance of a written contract by the promisor, to secure such conveyance, and the owner does convey as requested, relying upon such promise, is enforceable. It was there held that such a promise is enforceable as not being barred by the statute of frauds, overruling the Supreme Court in the case of Birch v. Baker,79 Id. 9, which held that such a promise was unenforceable under the statute of frauds. While the facts in the case under discussion are not precisely like those of Birch v. Baker, 85Id. 660, they fall, however, within the scope of that decision. There is no substantial legal distinction between the two cases. In that *Page 221 
case a written contract for the sale of land had been executed by a delivery and acceptance of a conveyance passing the title. The promise was to pay the owner of the lands an agreed consideration, if he convey the land to one in performance of the written contract, by the promisor to secure such conveyance. So, in this case, a written contract was entered into between the parties to convey the property, which was duly carried out by a conveyance. This was accompanied by an oral promise to pay $1,000, by the defendant to the plaintiff, in consideration of a sale of the lands owned by the plaintiff to Virginia D. Wienges, the grantee named in the agreement of sale.
The trial judge refused to nonsuit or direct a verdict in favor of the defendant. He also charged the jury "If you find this oral agreement was made, it is good in law." "It was a valid contract in law. It is not necessary in this case to have a written agreement." Exceptions were duly noted as grounds of appeal.
While there are seven grounds of appeal filed, they all involve this one point, i.e., whether the oral promise sued on was within the statute of frauds and therefore unenforceable.
The trial judge applied the principle decided in Birch v.
Baker, viz., that the statute of frauds was not applicable. This, we think, was not error.
In view of the extended discussion and citation of authorities in the opinion in Birch v. Baker, supra, there seems to be no occasion for any further discussion of this topic.
Finding no error in the record, the judgment of the Supreme Court is affirmed.